Citation Nr: 0016790	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The claims file shows verified active duty service by the 
veteran in the United States Army National Guard from 
November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to service connection for bronchial 
asthma.


REMAND

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  
However, prior to determining whether a claim is well 
grounded, VA has a duty to attempt to obtain service medical 
records that may be available and pertinent to the claim.  
38 C.F.R. § 3.103  (1999); see VBA Letter 20-99-60  (August 
30, 1999) (stating that service medical records are to be 
requested in all cases).

In this case, the Board finds that VA's initial duty to 
obtain service records has not been satisfied.  The claims 
file indicates that the veteran was on active duty in Saudi 
Arabia during the Persian Gulf War from November 1990 to 
April 1991.  However, the claims file also suggests that he 
had other military service both prior to and after that time 
period.  Any other periods of service, either active duty or 
inactive duty, must be verified and any additional, 
associated service medical records obtained.  This 
development is necessary in order to assure that all 
available service medical records are made part of the claims 
file.  It is also necessary because a service outpatient 
record, dated in October 1982, shows a diagnosis of 
"asthmatic bronchitis."  However, it is not clear whether 
the veteran was on active duty, active duty for training, or 
inactive duty for training, or in civilian status, at the 
time of this diagnosis.  The law provides that service 
connection is available for disabilities due to disease or 
injury incurred during active duty or active duty for 
training, but only for disabilities due to injury during 
inactive duty for training.  38 U.S.C.A. §§ 101(16), (21), 
(22), (23), (24), 106, 1110, 1131  (West 1991); 38 C.F.R. 
§§ 3.1(d), (k), (m), 3.6, 3.301, 3.303  (1999).

In light of the above, this case must be remanded back to the 
RO for additional development.  See 38 C.F.R. § 19.9  (1999) 
(stating that if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original jurisdiction).  
The Board makes no determination as to whether or not this 
claim is well grounded.  See 38 U.S.C.A. § 5107(a)  (West 
1991).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should verify all periods of 
military service of the veteran, both 
active and inactive duty.  To accomplish 
this, the RO should contact the veteran 
and have him provide all dates of service 
in any branch of the military, including 
Reserve or National Guard service.  
Thereafter, the RO should attempt to 
obtain all available service personnel 
records and service medical records from 
the appropriate records repositor(ies).  
Copies of all correspondences made and 
records obtained (not already of record) 
should be added to the claims folder.

2.  After the above development has been 
completed, the RO should review its 
decision denying entitlement to service 
connection for bronchial asthma, to 
determine if the claim is well grounded 
and, if so, whether entitlement to 
service connection is warranted.  If the 
RO finds the claim well grounded, it may 
schedule the veteran for VA compensation 
and pension examination, if necessary for 
proper adjudication of the claim.

3.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 






	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




